            Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 1 of 23

  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  KELVIN MEJIA MENDEZ and ANDRES
  PEREZ, individually and on behalf of others
  similarly situated,
                                                                     COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  SWEET SAM'S BAKING COMPANY LLC
  (D/B/A SWEET SAM'S BAKING                                             ECF Case
  COMPANY), DAVID GROGAN , and
  ESPERANZA LOPEZ ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Kelvin Mejia Mendez and Andres Perez , individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Sweet Sam's Baking Company

 LLC (d/b/a Sweet Sam's Baking Company), (“Defendant Corporation”), David Grogan and

 Esperanza Lopez, (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are both current and former employees of Defendants Sweet Sam's Baking

Company LLC (d/b/a Sweet Sam's Baking Company), David Grogan, and Esperanza Lopez.

       2.       Defendants own, operate, or control a baking company, located at 1261 Seabury

Avenue, Bronx, New York 10462 under the name “Sweet Sam's Baking Company”.
              Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 2 of 23

         3.     Upon information and belief, individual Defendants David Grogan and Esperanza

Lopez, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the bakery as a joint or unified enterprise.

         4.     Plaintiffs have been employed as production employees at the bakery located at 1261

Seabury Avenue, Bronx, New York 10462.

         5.     At all times relevant to this Complaint, Plaintiffs have worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that they have worked.

         6.     Rather, Defendants have failed to maintain accurate recordkeeping of the hours

worked, failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.

         7.     Defendants’ conduct has extended beyond Plaintiffs to all other similarly situated

employees.

         8.     At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

         9.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and

costs.




                                                  -2-
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 3 of 23

       10.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a baking company located in this district. Further, Plaintiffs have been employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

       13.     Plaintiff Kelvin Mejia Mendez (“Plaintiff Mejia” or “Mr. Mejia”) is an adult

individual residing in Bronx County, New York.

       14.     Plaintiff Mejia was employed by Defendants at "Sweet Sam's Baking Company"

from approximately August 2016 until on or about September 12, 2018.

       15.     Plaintiff Andres Perez (“Plaintiff Perez” or “Mr. Perez”) is an adult individual

residing in Bronx County, New York.

       16.     Plaintiff Perez has been employed by Defendants at "Sweet Sam's Baking

Company" from approximately August 15, 2016 until on or about the present date.

                                             Defendants




                                                 -3-
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 4 of 23

       17.     At all relevant times, Defendants own, operate, or control a baking company, located

at 1261 Seabury Avenue, Bronx, New York 10462 under the name “Sweet Sam's Baking Company”.

       18.     Upon information and belief, Sweet Sam's Baking Company LLC (d/b/a Sweet Sam's

Baking Company) is a domestic corporation organized and existing under the laws of the State of

New York. Upon information and belief, it maintains its principal place of business at 1261 Seabury

Avenue, Bronx, New York 10462.

       19.     Defendant David Grogan is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant David Grogan is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant David Grogan

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       20.     Defendant Esperanza Lopez is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Esperanza Lopez is sued

individually in her capacity as a manager of Defendant Corporation. Defendant Esperanza Lopez

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. She determines the wages and compensation of the employees of

Defendants, including Plaintiffs, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       21.     Defendants operate a baking company located in the Parkchester and Westchester

Square section of the Bronx in New York.



                                                  -4-
                Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 5 of 23

          22.     Individual Defendants, David Grogan and Esperanza Lopez, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

          23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          24.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

          25.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

          26.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

          27.     Upon information and belief, Individual Defendants David Grogan and Esperanza

Lopez operate Defendant Corporation as either an alter ego of themselves and/or failed to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                 a) failing to adhere to the corporate formalities necessary to operate Defendant

                    Corporation as a Corporation,

                 b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                    by, amongst other things, failing to hold annual meetings or maintaining

                    appropriate corporate records,

                 c) transferring assets and debts freely as between all Defendants,




                                                     -5-
                Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 6 of 23

                 d) operating Defendant Corporation for their own benefit as the sole or majority

                    shareholders,

                 e) operating Defendant Corporation for their own benefit and maintaining control over

                    this corporation as a closed Corporation,

                 f) intermingling assets and debts of their own with Defendant Corporation,

                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          28.     At all relevant times, Defendants have been Plaintiffs’ employers within the meaning

of the FLSA and New York Labor Law. Defendants have had the power to hire and fire Plaintiffs,

have controlled the terms and conditions of employment, and have determined the rate and method

of any compensation in exchange for Plaintiffs’ services.

          29.     In each year from 2016 to 2018, Defendants have, both separately and jointly, had a

gross annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level

that are separately stated).

          30.     In addition, upon information and belief, Defendants and/or their enterprise have

been directly engaged in interstate commerce. As an example, numerous items that are used in the

bakery on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiffs

          31.     Plaintiffs are both current and former employees of Defendants who have been

employed as production employees.

          32.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                       Plaintiff Kelvin Mejia Mendez



                                                     -6-
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 7 of 23

       33.     Plaintiff Mejia was employed by Defendants from approximately August 2016 until

on or about September 12, 2018.

       34.     Defendants employed Plaintiff Mejia as a production employee.

       35.     Plaintiff Mejia regularly handled goods in interstate commerce, such as bakery

products and other supplies produced outside the State of New York.

       36.     Plaintiff Mejia’s work duties required neither discretion nor independent judgment.

       37.     Throughout his employment with Defendants, Plaintiff Mejia regularly worked in

excess of 40 hours per week.

       38.     From approximately August 2016 until on or about December 2016, Plaintiff Mejia

worked from approximately 11:00 a.m. until on or about 12:45 a.m. to 2:00 a.m., 5 days a week

(typically 68.75 to 75 hours per week).

       39.     From approximately December 5, 2016 until on or about August 2017, Plaintiff Mejia

worked from approximately 11:00 a.m. until on or about 12:00 a.m., 5 days a week (typically 65

hours per week).

       40.     From approximately September 1, 2017 until on or about September 15, 2017,

Plaintiff Mejia worked from approximately 11:00 a.m. until on or about 12:00 a.m., 5 days a week

(typically 52.5 hours per week).

       41.     From approximately September 16, 2017 until on or about September 30, 2017,

Plaintiff Mejia worked from approximately 11:30 a.m. until on or about 11:00 p.m., 5 days a week

(typically 57.5 hours per week).

       42.     From approximately October 2017 until on or about March 2018, Plaintiff Mejia

worked from approximately 11:00 a.m. until on or about 8:30 p.m. to 10:00 p.m., 5 days a week

(typically 47.5 to 55 hours per week).




                                                -7-
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 8 of 23

       43.     From approximately March 2018 until on or about September 12, 2018, Plaintiff

Mejia worked from approximately 11:00 a.m. until on or about 8:30 p.m. to 9:30 p.m., 5 days a week

(typically 47.5 to 52.5 hours per week).

       44.     Throughout his employment, Defendants paid Plaintiff Mejia his wages by check.

       45.     From approximately August 2016 until on or about December 2016, Defendants paid

Plaintiff Mejia $9.00 per hour.

       46.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Mejia $11.00 per hour.

       47.     From approximately January 2018 until on or about September 12, 2018, Defendants

paid Plaintiff Mejia $13.00 per hour.

       48.     Plaintiff Mejia’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       49.     For example, Defendants required Plaintiff Mejia to work an additional 1 hour to 2

hours past his scheduled departure time every day, and did not pay him for the additional time he

worked.

       50.     Plaintiff Mejia was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       51.     Although Plaintiff Mejia was required to keep track of his time, Defendants required

him to record fewer hours than he actually worked. As a result, Plaintiff Mejia was not compensated

for all of the hours that he worked.

       52.     On a number of occasions, Defendants required Plaintiff Mejia to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.




                                                 -8-
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 9 of 23

       53.     Defendants took improper and illegal deductions of Plaintiff Mejia’s wages;

specifically, Defendants took some of his worked weekly hours in order to avoid paying him his

overtime hours.

       54.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Mejia regarding overtime and wages under the FLSA and NYLL.

       55.     Defendants did not provide Plaintiff Mejia an accurate statement of wages, as

required by NYLL 195(3).

      56.      In fact, Defendants adjusted Plaintiff Mejia’s paystubs so that they reflected

inaccurate wages and hours worked.

      57.      Defendants did not give any notice to Plaintiff Mejia, in English and in Spanish

(Plaintiff Mejia’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                           Plaintiff Andres Perez

       58.     Plaintiff Perez has been employed by Defendants from approximately August 15,

2016 until on or about the present date.

       59.     Defendants have employed Plaintiff Perez as a production employee.

       60.     Plaintiff Perez has regularly handled goods in interstate commerce, such as bakery

products and other supplies produced outside the State of New York.

       61.     Plaintiff Perez’s work duties have required neither discretion nor independent

judgment.

       62.     Throughout his employment with Defendants, Plaintiff Perez has regularly worked

in excess of 40 hours per week.




                                                    -9-
               Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 10 of 23

         63.      From approximately August 2016 until on or about December 5, 2016, Plaintiff Perez

worked from approximately 11:00 a.m. until on or about 2:00 a.m., 5 days a week (typically 70 hours

per week).

         64.      From approximately December 6, 2016 until on or about August 2017, Plaintiff Perez

worked from approximately 11:00 a.m. until on or about 12:00 a.m., 5 days a week (typically 65

hours per week).

         65.      From approximately September 1, 2017 until on or about September 15, 2017,

Plaintiff Perez worked from approximately 11:00 a.m. until on or about 9:30 p.m., 5 days a week

(typically 52.5 hours per week).

         66.      From approximately September 16, 2017 until on or about September 30, 2017,

Plaintiff Perez worked from approximately 11:30 a.m. until on or about 11:00 p.m., 5 days a week

(typically 57.5 hours per week).

         67.      From approximately October 2017 until on or about March 2018, Plaintiff Perez

worked from approximately 11:00 a.m. until on or about 11:30 p.m., 5 days a week (typically 62.5

hours per week).

         68.      From approximately March 2018 until on or about September 2018, Plaintiff Perez

worked from approximately 11:00 a.m. until on or about 9:30 p.m. to 10:00 p.m., 5 days a week

(typically 52.5 to 55 hours per week).

         69.      From approximately October 2018 until the present date, Plaintiff Perez has worked

from approximately 11:00 a.m. until on or about 9:00 p.m., 5 days a week (typically 50 hours per

week).

         70.      Throughout his employment, Defendants have paid Plaintiff Perez his wages by

check.




                                                  - 10 -
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 11 of 23

       71.      From approximately August 2016 until on or about December 2016, Defendants paid

Plaintiff Perez $9.00 per hour.

       72.      From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Perez $11.00 per hour.

       73.      From approximately October 2018 until the present date, Defendants have paid

Plaintiff Perez $13.00 per hour.

       74.      Plaintiff Perez’s pay has never varied even when he has been required to stay later or

work a longer day than his usual schedule.

       75.      For example, Defendants have required Plaintiff Perez to work an additional 30

minutes to 1 hour past his scheduled departure time every day, and did not pay him for the additional

time he worked.

       76.      Plaintiff Perez has not been required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       77.      Although Plaintiff Perez has been required to keep track of his time, Defendants have

required him to record fewer hours than he actually worked. As a result, Plaintiff Perez has not been

compensated for all of the hours that he worked.

       78.      On a number of occasions, Defendants have required Plaintiff Perez to sign a

document, the contents of which he has not been allowed to review in detail, in order to release his

weekly pay.

       79.      On a number of occasions, Defendants have required Plaintiff Perez to sign a

document, the contents of which he has not been allowed to review in detail.




                                                  - 11 -
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 12 of 23

       80.      Defendants have taken improper and illegal deductions of Plaintiff Perez’s wages;

specifically, Defendants have taken some of his worked weekly hours in order to avoid paying him

his overtime hours.

       81.      No notification, either in the form of posted notices or other means, has ever been

given to Plaintiff Perez regarding overtime and wages under the FLSA and NYLL.

       82.      Defendants have never provided Plaintiff Perez an accurate statement of wages, as

required by NYLL 195(3).

      83.       In fact, Defendants have adjusted Plaintiff Perez’s paystubs so that they reflected

inaccurate wages and hours worked.

      84.       Defendants have never given any notice to Plaintiff Perez, in English and in Spanish

(Plaintiff Perez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      85.       At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours

a week without paying them appropriate minimum wage and overtime compensation as required by

federal and state laws.

      86.       Plaintiffs have been victims of Defendants’ common policy and practices which

violate their rights under the FLSA and New York Labor Law by, inter alia, not paying them the

wages they have been owed for the hours they have worked.

      87.       Defendants’ pay practices have resulted in Plaintiffs not receiving payment for all

their hours worked, and have resulted in Plaintiffs’ effective rate of pay falling below the required

minimum wage rate.




                                                 - 12 -
            Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 13 of 23

      88.      Defendants have habitually required Plaintiffs to work additional hours beyond their

regular shifts but have not provided them with any additional compensation.

      89.      Defendants’ time keeping system has not reflect the actual hours that Plaintiff Mejia

worked.

      90.      Defendants have willfully disregarded and purposefully evaded recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      91.      On a number of occasions, Defendants have required Plaintiffs to sign a document

the contents of which they have not been allowed to review in detail.

      92.      Defendants have failed to post at the workplace, or otherwise provide to employees,

the required postings or notices to employees regarding the applicable wage and hour requirements

of the FLSA and NYLL.

      93.      Upon information and belief, these practices by Defendants have been done willfully

to disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      94.      Defendants have engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      95.      Defendants’ unlawful conduct is intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      96.      Defendants have failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,



                                                 - 13 -
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 14 of 23

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      97.       Defendants have failed to provide Plaintiffs and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      98.       Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      99.       At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      100.      The claims of Plaintiffs stated herein are similar to those of the other employees.



                                                  - 14 -
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 15 of 23

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      101.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      102.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants have had the power

to hire and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of

their employment, and determined the rate and method of any compensation in exchange for their

employment.

      103.      At all times relevant to this action, Defendants have been engaged in commerce or in

an industry or activity affecting commerce.

      104.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       105.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      106.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate is willful within the meaning of 29 U.S.C. § 255(a).

      107.      Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      108.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      109.      Defendants, in violation of 29 U.S.C. § 207(a)(1), have failed to pay Plaintiffs (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.



                                                  - 15 -
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 16 of 23

      110.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation has been willful within the meaning of 29 U.S.C. § 255(a).

      111.      Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      112.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      113.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants have had the power to hire and fire

Plaintiffs, controlled the terms and conditions of their employment, and determined the rates and

methods of any compensation in exchange for their employment.

      114.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, have paid Plaintiffs less than the minimum wage.

      115.      Defendants’ failure to pay Plaintiffs the minimum wage is willful within the meaning

of N.Y. Lab. Law § 663.

      116.      Plaintiffs have been damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      117.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      118.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, have failed to pay Plaintiffs overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.



                                                  - 16 -
             Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 17 of 23

      119.      Defendants’ failure to pay Plaintiffs overtime compensation is willful within the

meaning of N.Y. Lab. Law § 663.

      120.      Plaintiffs have been damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      121.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      122.      Defendants have failed to provide Plaintiffs with a written notice, in English and in

Spanish (Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether

paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed

as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      123.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      124.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      125.      With each payment of wages, Defendants have failed to provide Plaintiffs with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay



                                                  - 17 -
              Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 18 of 23

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

       126.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                      SEVENTH CAUSE OF ACTION


                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                 OF THE NEW YORK LABOR LAW

        127.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        128.     At all relevant times, Defendants have been Plaintiffs’ employers within the meaning

of the N.Y. Lab. Law §§ 2 and 651.

        129.     Defendants have made unlawful deductions from Plaintiffs’ wages; specifically,

Defendants have deducted working hours from Plaintiffs' weekly wages in order to avoid paying

him his overtime hours.

        130.     The deductions made from Plaintiffs’ wages have not been authorized or required by

law.

        131.     Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                  Plaintiffs have been damaged in an amount to be determined at trial.




                                                   - 18 -
         Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 19 of 23

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants have violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants have violated the overtime wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA are willful as

to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);




                                               - 19 -
          Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 20 of 23

        (h)      Declaring that Defendants have violated the minimum wage provisions of, and

rules and orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants have violated the overtime wage provisions of, and rules

and orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants have violated the notice and recordkeeping requirements

of the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (k)      Declaring that Defendants’ violations of the provisions of the NYLL are willful as

to Plaintiffs;

        (l)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

        (m)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (n)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage and overtime compensation shown to be owed

pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (o)      Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

        (p)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

        (q)      Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal




                                                - 20 -
         Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 21 of 23

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       October 26, 2018
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 21 -
Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 22 of 23
Case 1:18-cv-09910-JMF Document 1 Filed 10/26/18 Page 23 of 23
